

Exhibit 10.1


VCA ANTECH, INC.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022


August 18, 2011


Josh Drake
C/o VCA Antech, Inc.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022


Dear Josh:


This letter agreement between you and VCA Antech, Inc. (“VCA Antech”) sets forth
our agreement regarding certain employment terms as set forth herein on the date
signed by you below, to be effective on the later to occur of (i) the date on
which the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of VCA Antech approved this Agreement; or (ii) the date first set
forth above.
 
1. Termination of Employment Other than for Cause.
 
1.1 If your employment with VCA Antech is terminated by VCA Antech other than
for “Cause” (as defined herein) or as a result of your death or Disability (as
provided herein), then:
 
1.1.1 VCA Antech shall provide you (or your estate, if applicable) (i) on the
date of your termination, a lump sum payment equal to all accrued and unpaid
salary and other compensation payable to you by VCA Antech and all accrued and
unpaid vacation and sick pay payable to you by VCA Antech with respect to
services rendered by you to VCA Antech through the date of termination; and
(ii) an amount equal to the amount you would have earned as a base salary during
the one (1) year following such date had your employment not been terminated,
reduced by the fixed and determinable amount of any payments to be made to you
during the one-year period following your termination under any long-term
disability insurance policy maintained by VCA Antech for your benefit, and
payable in equal monthly installments; and
 
1.1.2 all stock options and stock appreciation rights that have been granted to
you by VCA Antech, and that would have vested during the one (1) year following
the date of your termination solely as a result of your continued service to VCA
Antech, will continue to vest during the course of the one (1) year period
immediately following the date of your termination and to become exercisable in
accordance with the terms and conditions applicable to such equity award; and
 
1.1.3 all restricted stock and restricted stock units that have been granted to
you by VCA Antech, and that would have vested during the one (1) year following
the date of your termination solely as a result of your continued service to VCA
Antech, will vest upon the date
 

 
 

--------------------------------------------------------------------------------

 

of your termination and, in the case of restricted stock units, will become
payable in accordance with the terms and conditions applicable to such equity
award; and
 
1.1.4 VCA Antech shall continue to provide you coverage under the Company
Benefit Plans (as defined herein, and to the extent permitted by applicable law
and the terms of each Company Benefit Plan) for the one-year period immediately
following your termination.
 
1.2 For purposes of this Amended Agreement, “Cause” means (i) your conviction
(including any plea of guilty or no contest) of (x) any felony involving the
embezzlement, theft or misappropriation of monies or other property, of VCA
Antech or otherwise; or (y) any crime of moral turpitude; (ii) gross misconduct
in the performance of your duties; (iii) the failure by you to follow or comply
with the policies and procedures of VCA Antech or the written directives of the
Board of Directors of VCA Antech; or (iv) the repeated failure by you to render
full and proper services as required by the terms of your employment.
 
1.3 For purposes of this Amended Agreement, “Company Benefit Plans” means all
operative officer benefit and welfare plans of VCA Antech then in effect,
including, to the extent then in effect, group life, medical, disability and
other insurance plans, all on the same basis generally applicable to the
executives of VCA Antech; provided, however, that nothing contained in this
Agreement will, in any manner whatsoever, directly or indirectly, require or
otherwise prohibit VCA Antech from amending, modifying, curtailing,
discontinuing, or otherwise terminating any Company Benefit Plan at any time
(whether before or after the date of your termination) except that VCA Antech
will at all times before the date of your termination and during the one-year
period following your termination maintain medical insurance covering you and
your dependents with benefits at least as favorable as those provided by VCA
Antech to its executives as of the date of termination.
 
1.4 If you suffer a physical or mental impairment that results in your being
unable to perform your duties to VCA Antech, then the board of directors of VCA
Antech shall select a qualified physician to examine you and review your
physical and mental capacity.  If such physician determines in good faith that
such physical or mental impairment can be expected to result in death or to last
for a continuous period of not less than six months and renders you incapable of
performing your duties to VCA Antech or the duties of any substantially similar
position of employment, then unless you first resume the performance of services
to VCA Antech to the satisfaction of the board of directors of VCA Antech, your
employment will be terminated for “Disability” effective on the first to occur
of (i) the date that is 26 weeks after the date of such physician’s written
opinion, or (ii) the date that is 29 months after the last day on which you
provided services to VCA Antech.
 
2. Change in Control.
 
2.1 Upon the occurrence of a Change in Control, then
 
2.1.1 The provisions of Sections 1.1.1 and 1.1.3 hereof shall remain in full
force and effect.
 
2.1.2 Notwithstanding the provisions of any other agreement to the contrary, if
(a) your employment with the Company or its successor is terminated on or before
the one (1)
 

 
 

--------------------------------------------------------------------------------

 

year anniversary of the date of occurrence of a Change in Control (i) by the
Company or its successor other than for Cause, or (ii) as a result of
Executive’s death or disability, or (b) your employment with the Company or its
successor is terminated on or after the one (1) year anniversary of the date of
occurrence of a Change in Control by you, then notwithstanding the provisions of
any other agreement to the contrary, all stock options and stock appreciation
rights that have been granted to you by VCA Antech and that would have vested at
any time after the date of your termination solely as a result of your continued
service to VCA Antech, will immediately vest and become exercisable on the date
of termination and, notwithstanding any other agreement to the contrary, each
option or stock appreciation right will remain exercisable for the full term of
such award; and
 
2.1.3 Notwithstanding the provisions of any other agreement to the contrary, all
restricted stock and restricted stock units that have been granted to you by VCA
Antech, and that would have vested at any time after the date of occurrence of
the Change in Control solely as a result of your continued service to VCA
Antech, will vest on the earlier of (a) the date that is one (1) year after the
date of occurrence of the Change in Control, provided that you continue to
provide service to VCA Antech or its successor through such date, (b) the date
of your termination of employment with the Company or its successor by the
Company or its successor other than for Cause or as a result of Executive’s
death or disability, and (c) the vesting date otherwise provided in the award
agreement; and
 
2.1.4 At the request of VCA Antech, you shall continue to serve in the
employment of VCA Antech for a period of up to 180 days following the date of
the Change In Control.  If VCA Antech requests you to perform such services, you
will be compensated at your then current base salary from and after the date of
termination for the period that you actually provide services to VCA Antech.
 
2.2 For purposes of this Section 2, a “Change in Control” of VCA Antech will be
deemed to have occurred if:
 
2.2.1 there shall be consummated (x) any consolidation or merger of VCA Antech
into or with another person (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) pursuant to which shares of VCA Antech’s common stock would be converted
into cash, securities or other property, other than any consolidation or merger
of VCA Antech in which the persons who were stockholders of VCA Antech
immediately prior to the consummation of such consolidation or merger are the
beneficial owners (within the meaning of Rule 13d-3 under the Exchange Act),
immediately following the consummation of such consolidation or merger, of 62.5%
or more of the combined voting power of the then outstanding voting securities
of the person surviving or resulting from such consolidation or merger, or (y)
any sale, lease or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of VCA Antech; or
 
2.2.2 the stockholders of VCA Antech approve any plan or proposal for the
liquidation or dissolution of the company.
 

 
 

--------------------------------------------------------------------------------

 

3. Non-Solicitation; Non-Competition.
 
3.1 Non-Solicitation.  For so long as you are employed by VCA Antech, and
continuing for one (1) year thereafter, you shall not, without the prior written
consent of VCA Antech and Antech Diagnostics (VCA Antech’s laboratory division),
directly or indirectly: (i) (x) solicit or endeavor to entice away from Antech
Diagnostics or any of its subsidiaries or affiliates, any person or entity who
is employed by, or serves as an agent or key consultant of, Antech Diagnostics,
or any of its subsidiaries or affiliates, or (y) solicit any person or entity
who during the then most recent twelve (12) month period, was employed by or
served as an agent or key consultant of Antech Diagnostics or any of its
subsidiaries or affiliates, or (ii) endeavor to entice away from Antech
Diagnostics or any of its subsidiaries or affiliates or solicit with respect to
services then being rendered or planned, proposed or contemplated to be rendered
by Antech Diagnostics or any such subsidiary or affiliate, any persons or entity
who is, or was within the then most recent twelve (12) month period, a customer
or client (or reasonably anticipated, to your general knowledge or the public,
to become a customer or client) of Antech Diagnostics or any of its subsidiaries
or affiliates (“Customers”).  For purposes of this Section 3(A), ownership of
securities having no more than one percent of the outstanding voting power of
any entity which is listed on any national securities exchange or traded
actively in the national over-the-counter market shall not be deemed in
violation of this Section 3(A), so long as you have no other connection or
relationship with such entity.
 
3.2 Non-Competition.  For so long as you are employed by VCA Antech to provide
services for Antech Diagnostics and continuing for one (1) year thereafter, you
shall not, directly or indirectly, within the United States or Canada, as a sole
proprietor, member of a partnership, stockholder, or investor, officer or
director of a corporation, or as an employee, associate, consultant or agent of
any person, partnership, corporation or other business organization or entity
other than VCA Antech or any of its subsidiaries or affiliates render any
service to or in any way be affiliated with a competitor (or become a
competitor) of Antech Diagnostics in any area in which Antech Diagnostics
operates, including without limitation veterinary diagnostics testing,
veterinary telemedicine and veterinary diagnostic and marketing communications
for animal hospitals.  For purposes of this Section 3(B), ownership of
securities having no more than one percent of the outstanding voting power of
any entity which is listed on any national securities exchange or traded
actively in the national over-the-counter market shall not be deemed in
violation of this Section 3(B), so long as you have no other connection or
relationship with such entity.
 
3.3 Consideration; Reasonableness of Covenants.  The severance provided in as
set forth in this Agreement constitutes consideration to you for entering into
this Agreement and agreeing to the restrictive covenants set forth herein, and
in connection therewith, the monthly installments of the payments provided for
in clause (ii) of Section 1.1.1 hereof, as well as the provision of any benefit
provided hereunder, may be suspended for any period in which you are not in
compliance with the restrictive covenants set forth herein.  You acknowledge and
agree that (a) the restrictive covenants are reasonable in scope and duration,
and necessary to protect the legitimate interests of VCA Antech and Antech
Diagnostics, (b) VCA Antech has been materially induced to enter into this
Agreement and to make the payments provided for hereunder by and in reliance on
your compliance with the restrictive covenants contained therein, and (c)
irreparable harm and damage will be done to VCA Antech and Antech Diagnostics if
you compete with Antech Diagnostics in any way which is prohibited by the
restrictive covenants.
 

 
 

--------------------------------------------------------------------------------

 

4. Miscellaneous. This Agreement is effective as of the date hereof.  This
Agreement contains the entire understanding of the parties to it relating to the
subject matter hereof and cannot be changed or terminated except in writing
signed by both you and VCA Antech.  This Agreement has been made and entered
into in the State of California and will be construed in accordance with the
laws of the State of California without regard to the conflict of laws
principles thereof.  This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument.  This Agreement and all
obligations and benefits hereunder will bind and inure to the benefit of you and
VCA Antech, and our respective affiliates, and their respective successors and
assigns.  No amendment or waiver of any term of this Agreement will be effective
unless made in writing.
 

 
 

--------------------------------------------------------------------------------

 

If the foregoing correctly reflects our understanding and agreement, please
execute this Agreement in the space provided below.
 
VCA Antech, Inc.
 


 
By:         /s/ Robert L. Antin
Robert L. Antin
Chief Executive Officer


Acknowledged and Agreed:




/s/ Josh Drake
Josh Drake


 
Date: August 18, 2011



